PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/890,366
Filing Date: 10 Nov 2015
Appellant(s): MALGAT et al.



__________________
David Longo
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/01/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/02/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-11, 14, 17-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al (2012/0255567) in view of Young et al (7,431,570).
Regarding claim 1, Rose discloses in fig 4 an aerosol-generating system, comprising: a medicament source (40)) (para [0236]); and a volatile delivery enhancing compound source (30) (para [0236]), comprising: a sorption element with a volatile delivery enhancing compound on the sorption element (delivery enhancing compound source comprises an adsorption element with the delivery enhancing compound adsorbed thereon) (para [0043]).
Rose does not disclose the a volatile delivery enhancing compound source includes a first sorption element; a second sorption element immediately downstream of and in contact with the first sorption element; and a volatile delivery enhancing compound sorbed on the first sorption element and the second sorption element, wherein a rate of release of the volatile delivery enhancing compound from the first sorption element is greater than a rate of release of the volatile delivery enhancing compound from the second sorption element.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention by modifying the volatile delivery enhancing compound source to include a first sorption element; a second sorption element immediately downstream of and in contact with the first sorption element; and a volatile delivery enhancing compound sorbed on the first sorption element and the second sorption element, wherein a rate of release of the volatile delivery enhancing 
Regarding claim 2, the modified Rose’s reference discloses an air permeability of the first sorption element (12 of Young) is greater than an air permeability of the second sorption element (16 of Young) (first sorption element (12) has an average pore diameter of 25-75 um) (col 11, ln 4-20) and second sorption element (16) has an average pore diameter of less than 10um (Young, col 12, ln 35-51)).
Regarding claim 3, the modified Rose’s reference discloses a porosity of the first sorption element (12 of Young) is greater than a porosity of the second sorption element (16 of Young) (first sorption element (12) has an average pore diameter of 25-75 um) (col 11, ln 4-20) and second sorption element (16) has an average pore diameter of less than 10um (Young, col 12, ln 35-51)).
Regarding claim 4, modified Rose discloses a first sorption element and a second sorption element.
Modified Rose does not disclose that a polarity of the second sorption element is greater than a polarity of the first sorption element.
However, the modified Rose’s reference discloses that the optimum tradeoffs for achieving the desired performance depend on the vaporizer material properties which can be designed and adjusted accordingly (Young, col 4, ln 59-66), and Rose discloses that the wicking properties of the adsorbent elements are dependent on the polarity of the adsorbent material (Rose, para [0149]).

Regarding claim 5, Rose discloses medicament source comprises: a third sorption element (40) (para [0236]); and a medicament sorbed on the third sorption element (medicament can be nicotine with a nicotine source comprising an adsorption element with the nicotine sorbed thereupon) (para [0043]).
Regarding claim 6, Rose discloses the medicament comprises nicotine (para [0043]).
Regarding claim 7, Rose discloses the volatile delivery enhancing compound comprises an acid (Rose, para [0106]).
Regarding claim 8, Rose discloses the acid is selected from the group consisting of 3-methyl-2-oxovaleric acid, pyruvic acid, 2-oxovaleric acid, 4-methyl-2-oxovaleric acid, 3-methyl-2-oxobutanoic acid, 2-oxooctanoic acid, and combinations thereof (para [0145])).
Regarding claim 9, Rose discloses the acid is pyruvic acid (para [0145]).

Modified Rose does not disclose that an amount of the volatile delivery enhancing compound sorbed on the first sorption element is greater than an amount of the volatile delivery enhancing compound sorbed on the second sorption element.
However, the would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the sizes for the first sorption element and the second sorption element such that the first sorption element is larger than the second sorption element so that an amount of the volatile delivery enhancing compound sorbed on the first sorption element is greater than an amount of the volatile delivery enhancing compound sorbed on the second sorption element, as it has been held that changes in size and shape, and optimization of ranges are considered to be within the level of skill of one of ordinary skill in the art.  Therefore, optimizing the relative size of the first and second sorption elements would be an obvious modification to one having ordinary skill in the art in order to optimize the function of the sorption element components and the capillary pump application (Young, col 10, ln 64-67)
Regarding claim 11, modified Rose discloses a first sorption element and a second sorption element.
Modified Rose does not disclose that the first sorption element is of substantially the same dimensions as the second sorption element.
However, the would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the sizes for the first sorption element and the second sorption element such that the first sorption element is of 
Regarding claim 14, Rose discloses in fig 4 an aerosol-generating article (exemplary device 2), comprising the medicament source (40) and the volatile delivery enhancing compound source (30) (para [0236]).
Regarding claim 17, Rose discloses the aerosol-generating article further comprises: a housing (50) comprising: an air inlet (as shown in fig 1, left portion of device forms air inlet (14)) (para [0225]); a first compartment (30) in communication with the air inlet, the first compartment (30) comprising a first one of the medicament source and the volatile delivery enhancing compound source (as shown in fig 4, volatile delivery enhancing compound source (30) is contained in a compartment) (para [0236]); a second compartment (40) in communication with the first compartment (30), the second compartment comprising a second one of the medicament source and the volatile delivery enhancing compound source (as shown in fig 4, nicotine source (40) is contained in a compartment) (para [0236]); and an air outlet (16) (as shown in fig 1, right portion of device forms air outlet (16)) (para [0225]), wherein the air inlet (14) and the air outlet (16) are in communication with each other and are configured to allow air into the housing through the air inlet (14), through the housing (50), and out of the housing through the air outlet (16) (para [0234]) .

Regarding claim 20, Rose discloses one or both of the first compartment (30) and the second compartment (34) of the aerosol-generating article is sealed by one or more frangible seals (35, 45) (frangible barrier end caps) (para [0236]).
Regarding claim 21, Rose disclose the first compartment (30) comprises the volatile delivery enhancing compound source (volatile delivery enhancing compound is contained in compartment (30) shown in fig 4) and the second compartment comprises the nicotine source (nicotine is contained in compartment (30) shown in fig 4) (fig 4, para [0236].

Modified Rose does not disclose the rate of release of the volatile delivery enhancing compound from the first sorption element is at least three times the rate of release of the volatile delivery enhancing compound from the second sorption element.
However, the would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the pore sizes of the first and second sorbing elements so that the rate of release of the volatile delivery enhancing compound from the first sorption element is at least three times the rate of release of the volatile delivery enhancing compound from the second sorption element, as it has been held that changes in size and shape, and optimization of ranges are considered to be within the level of skill of one of ordinary skill in the art.  Therefore, optimizing the pore sizes of the first and second sorbing elements to modify the rate of release of the volatile delivery enhancing compound would be an obvious modification to one having ordinary skill in the art in order to adjust the rate of release of the volatile delivery enhancing compound from the first sorption element for particular applications (Young, col 11, ln 10-12) and to adjust the rate of release of the volatile delivery enhancing compound from the second sorption element to produce the desired vapor output rate and pressure (Young, col 12, ln 55-63).
Regarding claim 23, modified Rose discloses a first sorption element and a second sorption element, and wherein the first sorption element has a greater rate of release of the liquid than the rate of release of the liquid in the second sorption element.

However, the would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the pore sizes of the first and second sorbing elements so that the rate of release of the volatile delivery enhancing compound from the first sorption element is between about three times and about ten times the rate of release of the volatile delivery enhancing compound from the second sorption element, as it has been held that changes in size and shape, and optimization of ranges are considered to be within the level of skill of one of ordinary skill in the art.  Therefore, optimizing the pore sizes of the first and second sorbing elements to modify the rate of release of the volatile delivery enhancing compound would be an obvious modification to one having ordinary skill in the art in order to adjust the rate of release of the volatile delivery enhancing compound from the first sorption element for particular applications (Young, col 11, ln 10-12) and to adjust the rate of release of the volatile delivery enhancing compound from the second sorption element to produce the desired vapor output rate and pressure (Young, col 12, ln 55-63).
NEW GROUNDS OF REJECTION
No new grounds of rejection are presented for review on appeal.
WITHDRAWN REJECTIONS
No rejections have been withdrawn for review on appeal.

(2) Response to Argument
Introduction
Rejection of Rose in view of Young
Appellant’s summary of the rejection of the claims in view of Rose and Young is acknowledged.
	Office Action of October 2, 2020
Appellant’s summary of the Office Action of October 2, 2020 is acknowledged.
	Examiner Interview of December 22, 2020
Appellant’s summary of the Examiner Interview of December 2, 2020 is acknowledged.  During the interview, and in the Office action dated October 2, 2020 (see page 13, first paragraph of Office Action), Examiner noted that the insulator component (14) may provide the structure to read on the broadest reasonable interpretation of the first sorbing element.  However, as discussed below, because Young’s feed component (12) is considered to be located immediately downstream and in contact with the vaporization component (16), this argument is moot and therefore is not presented for appeal. 
Young’s disclosure
Appellant’s summary of Young’s disclosure is acknowledged.
	Examiner’s unreasonable interpretation of Young
Appellant argues on page 15, third full paragraph-page 16, second full paragraph of Appellant’s remarks, that because Young describes its insulator component is optional only in the context of its liquid feed component (12) also being optional, and therefore, if the feed to the capillary pump is provided by a liquid feed component, then 
What the person of ordinary skill in the art would have understood from Young

Appellant argues on page 16, third full paragraph-page 18, first full paragraph of Appellant’s remarks, that a person of ordinary skill in the art would have understood from Young that if the optional liquid feed component (12) is included, then the optional insulator component (14) would also be included, and therefore, there is no reasonable 
Appellant argues on page 18, second full paragraph of Appellant’s remarks, that Young’s teaching regarding optimum pore size, porosity, and thickness at col 5, ln 21-49 relates specifically to the vaporization component (16) and not to the liquid feed component.  However, Pc, the additional pressure associated with the liquid being bound to the vaporizer component by capillary force (i.e. the capillary pressure); and Pliquid drag, the pressure drop associated with viscous drag forces acting on the liquid as it moves from the liquid supply to the vapor release surface, are considered to be 
	No motivation to combine and no reasonable expectation of success
Appellant argues on page 18, third full paragraph-page 16, first paragraph of Appellant’s remarks, that it is not Young’s liquid feed component having large pores and a vaporization component having generally small pores that results in a lightweight safe means for vaporizing liquids, but what provides a the benefit disclosed by Young is a combination of: (1) a vaporizer component composed of a porous material having a suitably selected combination of liquid permeability and capillary pressure; (2) a heat transfer component for delivering heat to the vaporizer component; and (3) a feed liquid supply interface.  However, the liquid feed component a vaporization component disclosed in Young corresponds to a vaporization (1) a vaporizer component composed of a porous material having a suitably selected combination of liquid permeability and capillary pressure (pores of vaporization component provides capillary networks for fluid flow) (col 12, ln 52-55); (2) a heat transfer component for delivering heat to the vaporizer component (stacked disk configuration as shown in fig 1a provides a heat flow pathway (32)) (col 10, ln 22-26); and (3) a feed liquid supply interface (liquid feed component (12) serves as a liquid supply interface) (col 10, ln 26-29).  Therefore, because the proposed modification of the device of Rose with the teaching of Young 
Appellant argues on page 19, first full paragraph-page 20, first full paragraph of Appellant’s remarks, that Rose does not include any moving pumps and is a lightweight handheld device, and there is no suggestion that Rose is incapable of being operated in any orientation, and therefore, there is no motivation to apply the teaching of Young to Rose.  However, Rose’s device is intended to simulate a tobacco smoking article (para [0395]), and simulated smoking articles such as vaporizers are known to be portable and carried by a user, such as in a pocket or handbag.  Therefore, allowing the device to be operated regardless of the orientation of the device would provide a benefit, as Rose’s device may be stored in a variety of different orientations while being carried by a user.   Furthermore, Young teaches that the capillary pumps of the present invention are lightweight, reliable, and safe (col 3, ln 43-46), and therefore further provides a benefit of using a capillary pump with first and second sorption elements comprising a feed layer and a vaporization layer.  Therefore, because Young provides a motivation of modifying the sorbing element of Rose in order to provide a lightweight, safe means of vaporizing liquid materials capable of being operated in any orientation, the rejection is maintained.
Appellant argues on page 20, first full paragraph of Appellant’s remarks, that because there is no motivation to combine the references, it would be impermissible to infer any reasonable expectation of success.  However, as discussed, Young provides a motivation of modifying the sorbing element of Rose in order to provide a lightweight, safe means of vaporizing liquid materials capable of being operated in any orientation.  
Appellant argues on page 20, first and second full paragraphs of Appellant’s remarks, that absent any motivation or any reasonable expectation of success, the Examier’s assertions can only have been developed with the impermissible aid of the hindsight afforded by Appellant’s disclosure.  In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, as discussed above, because Young discloses the benefit of Young’s capillary pump system to provide a lightweight, safe means of vaporizing liquid materials capable of being operated in any orientation, the motivation to combine is not derived from impermissible hindsight but by the teaching of the references themselves.  Therefore, the rejection is maintained.
	Dependent claims 2-11, 14, 17-18, and 20-23
Regarding Appellant’s remarks on page 21, first full paragraph-page 25, second full paragraph of Appellant’s remarks, arguing that Rose and Young do not disclose the limitations of claims 2-11 and 14, no arguments have been presented other than an 
Appellant argues on page 26, first full paragraph-second full paragraph of Appellant’s remarks, that the rejection for both claims 17 and 18 disclose that the second compartment is in communication with the first compartment, but claim 18 discloses that the second compartment is in communication with the air inlet.  However, the rejection of claim 18 states that Rose discloses a first compartment (30) in communication with the air inlet (14) (see fig 4, para [0236]) and a second compartment (40) in communication with the first compartment (40) (see fig 4, para [0236]), and therefore, because the first compartment is in communication with the air inlet and the second compartment is in communication with the first compartment, the second compartment is in communication with the air inlet via the first compartment.  Therefore, the rejection is maintained.
Appellant argues on page 26, third full paragraph of Appellant’s remarks, that the prior art does not disclose the claim features of the aerosol-generating article for the same reason with respect to base claim 1.  However, as discussed above, because claim 1 discloses the limitations of the aerosol-generating article of claim 1, the rejection of claims 17-18 is maintained. 
Regarding Appellant’s remarks on page 27, first full paragraph-page 28, first paragraph of Appellant’s remarks, arguing that Rose and Young do not disclose the 
Appellant argues on page 28, first full paragraph-page 29, first full paragraph, that there is nothing in Young that would point to a release of the liquid from its liquid feed component being at least three times the rate of release of the liquid from its vaporization component, or between three times and ten times the rate of release of the liquid from its porous vaporization component.  However, it has been held that changes in size and shape, and optimization of ranges are considered to be within the level of skill of one of ordinary skill in the art.  Therefore, optimizing the pore sizes of the first and second sorbing elements to modify the rate of release of the volatile delivery enhancing compound would be an obvious modification to one having ordinary skill in the art in order to adjust the rate of release of the volatile delivery enhancing compound from the first sorption element for particular applications (Young, col 11, ln 10-12) and to adjust the rate of release of the volatile delivery enhancing compound from the second sorption element to produce the desired vapor output rate and pressure (Young, col 12, ln 55-63).  Therefore, the rejection is maintained.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

                                                                                                                                                                                                        
Conferees:
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785       
                                                                                                                                                                                                 /MICHAEL J TSAI/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.